DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Prior arts cited in this office action:
Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”)
Liu et al. (US 20080199183 A1, hereinafter "Liu”)
Kummetz et al. (US 20100278530 A1, hereinafter “Kummetz”)
Wayner et al. (US 20070086551 A1, hereinafter “Wayner”)

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are moot in view of the new ground of rejections set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13-15, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”) in view of Liu et al. (US 20080199183 A1, hereinafter "Liu”), in view of Hunt et al. (US 6760804 B1, hereinafter “Hunt”) and in view of Wayner et al. (US 20070086551 A1, hereinafter “Wayner”).
Regarding claims 1 and 13:
Uyehara teaches a unit of a distributed antenna system including the unit and a remote antenna unit (Uyehara [0002], where Uyehara discloses a distributed antenna system and method), the unit comprising:
an interface section comprising:
a first digital interface card for interfacing with the first digital base station and for outputting a first digital signal (Uyehara [0003], [0012], [0019] figs. 1 and 2 element 214 or 202, where Uyehara discloses an interfaces for interfacing the service provider and convert received digital signals to analog signal);
(Uyehara [0003], [0012], [0019]-[0020], [0024] figs. 1 and 2 element 214 or 202, where Uyehara discloses an interfaces for interfacing the service provider and convert received digital signals to analog signal and generate a master reference clock base on the reference clock signal form digital data stream received from service provider interface/or the base stations); and
a clock select device for selecting a system reference the system reference signal being usable by components of the unit (Uyehara [0003], [0012], [0019]-[0020], [0024], [0028], figs. 1 and 2 element 214 or 202, where Uyehara discloses generated or select a master reference clock signal base on the reference clock signals from digital data streams received from service provider interfaces and/or the base stations); and
wherein the interface section is configured to:
receive a first downlink signal from the first digital base station, the first downlink signal being formatted according to a first standard communication protocol, the first downlink signal comprising first packetized data that includes first carrier data and first control data formatted according to the first standard communication protocol (Uyehara [0012], [0024], [0026], [0033], fig. 2, where Uyehara discloses receiving data formatted with corresponding header (control data) according to several type of communication protocols (such as Universal Serial Bus (USB), IEEE 1394 (FireWire), and Mobile Communications (GSM), 2100 MHz Universal Mobile Telecommunications System (UMTS), Worldwide Interoperability for Microwave Access (WiMAX), 3rd Generation Partnership Projects (3GPP) Long Term Evolution (LTE), or other appropriate communication services) that use packetized data);
(Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving other downlink data from other base stations using different communication protocol standard through service provider interface); 
convert the first downlink signal from the first standard communication protocol and the second downlink signal from the second standard communication protocol into a format that allows the remote antenna unit to wirelessly transmit the information from the first downlink signal and the second downlink signal to wireless user devices (Uyehara [0012], [0026] fig. 2, where Uyehara discloses converting the first and the second downlink signal using the DACU units), wherein the interface section is configured to convert the first downlink signal and the second downlink signal by performing operations comprising:
extracting the first signal data from the first packetized data and generating the first digital signal from the first carrier data (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving data formatted with corresponding header (control data) according to several type of communication protocols (such as Universal Serial Bus (USB), IEEE 1394 (FireWire), and Mobile Communications (GSM),; and
extracting the second signal data from the second packetized data and generating the second digital signal from the second carrier data (Uyehara [0012], [0026] fig. 2, where Uyehara discloses receiving other downlink data from other base stations through service provider interface);
an output section configured to:
generate a combined digital downlink signal based on the first digital signal and the second digital signal, wherein the combined digital downlink signal comprises the information to be wirelessly transmitted (Uyehara [0012], [0026] fig. 2, where Uyehara discloses multiplexing digital signal from different service providers using a digital multiplexing unit (204) into signals to be wirelessly transmitted using remote antennas); and
transmit the combined digital downlink signal to the remote antenna unit in the format that allows the remote antenna unit to wirelessly transmit the information (Uyehara [0012], [0026] fig. 2, where Uyehara discloses transmitting the multiplex signal using the remote antenna units).
Uyehara fails to explicitly teach extracting carrier signals from the received first and second signals
However, Liu teaches extracting the first carrier data from the first downlink (Liu [0039], figs. 8A and 8B; and
 Extracting the second carrier data form the second down link signal  (Liu [0008], [0036]-[0040], fig. 8B where Liu discloses determining carrier I and Q sample signals by extracting control signal which could be in any of the signal received from the signal providers of the system of Uyehara).
Signals received are channel processed and control signaling are removed to generate complex I/Q digital signal for further distribution (Liu [0008], [0026], [0038], fig. 8A).

Uyehara in view of Liu fails to explicitly teach protocol prevents the remote antenna unit from correctly transmitting information that is included in the first carrier data and the second carrier data;
 However, Hunt discloses apparatus and method for providing an interface between legacy application and wireless communication network  wherein said interface application converts outgoing data from said legacy application via said virtual port to a first format substantially complying with said protocol, and converts incoming data substantially complying with said protocol into a second format compatible by said bus and said legacy application, said incoming data transmitted over said wireless communication network to said electronic system  (Hunt col. 1 lines 33-49, Claim 21).                   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to convert the multiplex data in the system of Uyehara in view of Liu, into a protocol that is compatible with the remote antenna unit if the protocol of the first and second base stations is not compatible with the remote antenna unit, as taught by Pub, in order to facilitate compatibility of modern system with legacy system (Hunt Col. 2 lines 10-16).
The combination fails to explicitly teach recover a first reference clock signal from the first downlink signal, the first reference clock signal based on a first frequency clock of the first digital base station; and
recover a second reference clock signal from the second downlink signal, the second reference clock signal based on a second frequency clock of the second digital base station, wherein the first reference clock signal and the second reference clock signal are associated with different frequencies;
wherein the clock select device is configured to:
select a system reference clock signal from the first reference clock signal and the second reference clock signal.
However, as already pointed out above Uyehara teaches a reference clock signal can be generated using any of the received digital signal from the plurality of base stations and that a particular clock can be selected (Uyehara [0012], [0019]-[0020], [0024], [0028], [0033], fig. 2). Furthermore, Wayner teaches a communication apparatus and method wherein a firs stream and a second stream are received. The communication system comprises a generating a first clock from the first stream and generating a second clock from the second stream and a selection mechanism to select one of the clocks (Wayner [0025]-[0026], [0033], claim 13, figs. 1. 5-7)    
Therefore, taking the teachings of Uyehara, Liu, Hunt and Wayner as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate a first and a second reference clock signal using a first received signal and a second received signal and select the most appropriate one to facilitate the receiving and the conversion of signals form difference frequencies, Since it does not involve any inventive .

Regarding claims 2 and 18:
Uyehara in view of Liu, in view of Hunt and in view of Wayner teaches wherein the first standard communication protocol comprises at least one of a Common Public Radio Interface protocol, an Open Radio Equipment Interface protocol, or an Open Base Station Standard Initiative protocol and the second standard communication protocol comprises at least one of the Common Public Radio Interface protocol, the Open Radio Equipment Interface protocol, or the Open Base Station Standard Initiative protocol  (Uyehara [0008], [0012], [0036]-[0040], where Uyehara in view of Liu teaches any of the service providers could use any of the different communication protocols).
Regarding claims 3 and 14:
Uyehara in view of Liu, in view of Hunt and in view of Wayner teaches wherein the first standard communication protocol and the second standard communication protocol are the same communication protocol (Uyehara [0008], [0012]-[0017], [0036]-[0040], fig. 2 where Uyehara in view of Liu teaches any of the service providers could use any of the different communication protocols therefore same protocol can also be used in more than one base station).
Regarding claims 4 and 15:
Uyehara in view of Liu, in view of Hunt and in view of Wayner teaches wherein the first standard communication protocol and the second standard communication protocol are different communication protocols; and
(Uyehara [0013], [0015], [0017], fig. 2, where the cited standard protocols can be compatible or incompatible).
Regarding claims 6 and 17:
Uyehara in view of Liu, in view of Hunt and in view of Wayner teaches wherein the interface section is further configured to receive an analog downlink signal received from an analog base station (Uyehara [0014], fig. 2, where Uyehara discloses generating the digital signals from an analog signal from service provider that can also be base station);
wherein the interface section comprises:
a digital interface device configured to transform the first downlink signal into the first digital signal and transforming the second downlink signal into the second digital signal (Uyehara [0014], fig. 2, where Uyehara discloses transforming the received signal from a first  and second service providers  into a first and second desired digital signals); and
an analog interface device configured to transform the analog downlink signal into a third digital signal (Uyehara [0014], fig. 2, where Uyehara discloses a digital to analog converter unit to convert the received signal from one of the service provider to digital signal);
wherein the output section is further configured to combine the first digital signal, the second digital signal, and the third digital signal into the combined digital downlink signal (Uyehara [0012], [0026] fig. 2, where Uyehara discloses multiplexing digital signal from different service providers using a digital multiplexing unit (204) into signals to be wirelessly transmitted).
Regarding claim 7:

a physical layer device configured to receive the first downlink signal and the second downlink signal (Uyehara [0012]-[0014],  where both Uyehara discloses receiving digital signal in a particular format known in the art);; and
a de-framer configured to:
extracting the first carrier data form the first downlink signal (Liu [0039], figs. 8A and 8B); and
 Extracting the second carrier data form the second down link signal  (Uyehara [0014], Liu [0008], [0036]-[0040],fig. 8B where Liu discloses determining carrier I and Q sample signals by extracting control signal which could be in any of the signal received from the signal providers of the system of Uyehara).
Regarding claim 8:
Uyehara in view of Liu, in view of Hunt and in view of Wayner teaches wherein the output section comprises a backplane configured to: 
combine the first digital signal and the second digital signal into the combined digital downlink signal, and output the combined digital downlink signal as serialized data over a serial link to an RF transceiver (Uyehara [0014], [0030]-[0032], figs. 1-4).

Claims 5, 9-12, 16, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara et al. (US 20120027145 A1, hereinafter “Uyehara”) in view of Hunt et al. (US 6760804 B1, hereinafter “Hunt”), and in view of Wayner et al. (US 20070086551 A1, hereinafter “Wayner”) and in view of Kummetz et al. (US 20100278530 A1, hereinafter “Kummetz”).
Regarding claims 5 and 16:
Uyehara in view of Liu, in view of Hunt and in view of Wayner teaches all the limitation of this claim except wherein the output section is further configured for combining the first complex digital signal and the second complex digital signal into the combined digital downlink signal by summing a first plurality of digital samples from the first carrier data and a second plurality of digital samples from the second carrier data, wherein each of the first plurality of digital samples and the second plurality of digital samples represents a respective in-phase component and quadrature component.
However, Kummetz teaches a formatter 224 de-frames and bit synchronizes the signal, decodes the signal, performs a parallel to serial conversion and rate buffers the signal.  A resampler 226 converts the signal to a complex format if required, decimates and filters the signal and re-samples it. This reduces the amount of data that has to be transferred over the optical links 60 and synchronizes the rate of the digitized data to the optical network bit rate. The re-sampled digitized RF signal is summed in summer 228 with the composite digitized RF signal from any analog RF channels and the resulting summation 88a is transmitted to the Remote Units 44 (Kummetz [0064], fig. 10A).
Therefore, taking the teachings of Uyehara, Hunt and Kummetz as a whole, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the received the complex digital signals by summing the real samples and the imaginary samples to output combined real signal and combine imaginary signal, in order to transmit combine composite signal using one link without degrading the signal.
Regarding claims 9 and 20:
Uyehara in view of Liu, in view of Hunt, in view of Wayner and in view of Kummetz  fails to explicitly teaches wherein the interface section comprises a drop/add device and a decision circuit in communication with the drop/add device, wherein the decision circuit is configured to cause, based on the first clock rate for the digital base station being different from a second clock rate for an additional base station in communication with the unit, the drop/add device to perform at least one of (i) dropping bits from the first digital signal and (ii) adding bits to the first digital signal.
However, Kummetz discloses buffers for buffering and routing the incoming and outgoing signals. And a formatter 106 breaks out the buffers and O&M Ethernet data 112a-c and the user Ethernet data 110a-b and routes them to the Controller 74 and the Ethernet switch 78, respectively (Kummetz [0042], [0049], and [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a add or drop data bit since if two signals are being receive or communicate at different rate in order to avoid empty string and/or contention between bits including this limitation only requires routine skill in the art.
Regarding claim 10:
Liu in view of Uyehara, in view of Liu, in view of Hunt, in view of Wayner and in view of Kummetz teaches all the limitation of this claim except wherein the first interface card comprises:
wherein the drop/add device comprises a drop/add FIFO disposed between the output section and a framer/deframer configured to extract at least one of the first carrier data and the second carrier data, wherein the decision circuit is configured to (i) cause the drop/add FIFO to 
	However, Kummetz discloses buffers for buffering and routing the incoming and outgoing signals. And a formatter 106 breaks out the buffers and O&M Ethernet data 112a-c and the user Ethernet data 110a-b and routes them to the Controller 74 and the Ethernet switch 78, respectively (Kummetz [0042], [0049], and [0064]).
Therefore, taking the teachings of Liu, Uyehara, Hunt and Kummetz it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a FIFO buffer to store the received data bits and to discard the bits when the buffer is full (first threshold) since there would be no place to store them and add more bits when the buffer has room or is empty, since this is well known in the art and only requires routine skill in the art
Regarding claim 11:
Uyehara in view of Liu and in view of Hunt, in view of Wayner  and in view of Kummetz teaches wherein at least one of the first carrier data and the second carrier data comprises voice data from a digital base station to be outputted by a wireless user device and at least one of the first control data and the second control data comprises data for coordinating communication between the digital base station and a device receiving according to at least one of the first standard communication protocol and the second standard communication protocol (Liu [0008], [0036]-[0040], Kummetz [0002], [0033]).
Regarding claim 12:
Uyehara in view of Liu and in view of Hunt, in view of Wayner and in view of Kummetz teaches wherein the unit is configured to generate a system reference clock rate for the (Uyehara [0003], Kummetz [0042]).
Regarding claim 21:
Uyehara in view of Liu and in view of Hunt, in view of Wayner and in view of Kummetz teaches further comprising
receiving an uplink signal from the remote antenna unit (Uyehara [0013], [0015], [0017], [0020], figs. 2-4); and
formatting the uplink signal according to the first standard communication protocol or the second communication protocol for transmission to the first digital base station or transmission to the base station unit (Uyehara [0013], [0015], [0017], [0020], figs. 2-4), wherein formatting the uplink signal comprises:
generating uplink control data using at least one of the first control data and the second control data;
generating uplink carrier data from the uplink signal; and outputting uplink packetized data having the uplink control data and the uplink carrier data unit (Uyehara [0013], [0015], [0017], [0020], figs. 2-4; Hunt col. 2 lines 10-16, two way communication is disclosed and formatting the signal so that is best receive at the receiving end in the uplink Liu [0008], [0026], [0038], fig. 8A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 20, 2021